                                Case 1:21-mj-00304-GMH Document 5 Filed 04/07/21 Page 1 of 1

AO 442 (Rev.lllll)           ArrestWarrant




                                                        UNITED STATES DISTRICT COURT
                                                                                         for the

                                                                              District of Columbia

                            United States of America
                                       v.                                                  )
                                                                                           )     Case:':21~mj~00304
                   John Clarence Wilkerson IV
                                                                                           )     Assigned To : H Ney, G. Mich el
                                                                                           )     Assign, Oate : 3/1212021
                                                                                           )     Descnptlon: COMPILAINT WI ARREST WARRANT
                                                                                           )
                                       Defendant


                                                                          ARREST WARRANT
To:          Any authorized law enforcement officer


             YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                               John Clarence Wilkerson IV
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                  o          Superseding Indictment               o   Information    o   Superseding Information          N Complaint
o     Probation Violation Petition                          o   Supervised Release Violation Petition          o Violation    Notice          0 Order of the Court
This offense is briefly described as follows:

 18 U.S.C. §§ 1752(a)(I) and (2) - Knowingly Entering or Remaining                                       in any Restricted Building or Grounds
 Without Lawful Authority;
 40 U.S.C. §§ 5104(e)(2)(D)                           and (G) - Violent Entry and Disorderly Conduct on Capitol Grounds.

                                                                                                                               Digitally signed by G.
                                                                                                                               Michael Harvey
                                                                                                                               Date: 2021.03.12 18:19:42
                                                                                                                               -05'00'
Date: _---'O=3'-"/1""'2/'""'2=02"'""1~_
                                                                                                                Issuing officer's signature

City and state:              ________ VV_a~s=h=in~_on~D_._C_._                                      G. Michael Harvey       U.S. Magistrate Judge
                                                                                                                 Printed name and title


                                                                                        Return

            This warrant was received on                    (date)       3/ '2/   '2..02. \ , and the person was arrested on (date)             ~ / ~ /   2..0l.   1
at   (city and state)         E JJ«-   "-J    o!>J)      M •. (y 14."J
Date:        '1/7/l.04\ I




                                                                                               5ee(;;6,I__j.r1-r:~_Uvltter Loc-ke..
                                                                                                                 Printed name and title
